Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 02/18/2022 for application Number 16/763,609. Claims 1-3, 6, 8, 10, and 13 have been amended. Claims 5, 7, 12, and 14 are cancelled. Claims 16-24 are new. Claims 1-4, 6, 8-11, 13, and 15-24 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-4, 6, 8, 10-11, 13, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20190141691 A1; hereinafter “Kwon”) in view of 3GPP R1-1718238 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting 90bis, Prague, Czech Republic, 9-13 October 2017; hereinafter “NPL1”), in view of 3GPP R1-1717612 (Samsung, 3GPP TSG .

Regarding claim 1, Kwon discloses a wireless transmit/receive unit (WTRU) comprising: 
a transceiver; and a processor (Fig. 10A: Transceiver 1002, processing unit 1000), the transceiver configured to monitor a plurality of configured  control resource sets (CORESETs) to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH), wherein the DCI includes scheduling information for a data transmission on a physical downlink shared channel (PDSCH) ([0132] FIG. 6A illustrates a flow diagram of example operations 600 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame on a PDCCH; [0159] FIG. 6B illustrates a flow diagram of example operations 615 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame, where a TCI field is or is not included in a DCI that schedules a PDSCH; [0074] The QCL configuration for PDCCH (containing a DCI) contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions.); and
the processor configured to determine a pre-configured or pre-defined spatial assumption of a reference CORESET from among the plurality of configured CORESETs, wherein, on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the transceiver is  configured to receive the data transmission on the PDSCH using the pre-configured or pre-defined spatial assumption of a reference CORESET ([0074] The QCL configuration for PDCCH contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions; [0088] In the situation when at least spatial QCL is configured or conveyed, higher layer UE-specific configuration of whether or not the TCI field is present in downlink-related DCI is supported. [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption…The threshold K may be based on UE capability only if multiple candidate values of K are supported.).  
But Kwon does not explicitly disclose (a) the processor configured to determine a default beam of a reference CORESET from among the plurality of configured CORESETs, (b) wherein the reference CORESET is determined based on at least one of a slot, a slot number, a configured CORESETs monitored in a slot, and a CORESET time location with respect to the data transmission on the PDSCH, and (c) wherein, on a condition that a scheduling offset of the data transmission on the PDSCH is less than a threshold, the transceiver is configured to receive the data transmission on the PDSCH using the default beam of the reference CORESET. 
However, in the context of beam management, Yi discloses slot based CORESET configuration for a  plurality of configured CORESETs ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling…, the UE may be indicated with a slot granularity or a mini-slot granularity through scheduling DCI; [0253] In the case that the slot base scheduling is supported in a normal subframe, different CORESET starting positions may be configured for each slot, and the starting point of the data may be dynamically indicated.). A skilled artisan would have been able to apply this teaching from Yi  to derive wherein the reference CORESET is determined based on 
Furthermore, in the same field of endeavor, NPL1 discloses determining a default beam corresponding to a reference signal, and which can be the beam used for control channel (Sec. 2.1.1: a default beam indication can be considered, with some predefined rules known at both gNB and UE, and without explicit beam indication in DCI or high layer configuration… The other option is that the default beam corresponds to CRI#0, i.e., CRI #0 QCLed with a wide beam used in initial access. Of course CRI#0 or RS QCLed with CRI #0 should be transmitted in advance for the UE determining the Rx beam…If the mapping table has been setup by the gNB and indicated to the UE by high layer signalling, the UE may also assume the default beam as the beam associated with the default value of [00], which can be the beam used for control channel or other channels if needed so that a certain operational complexity can be reduced.). 
Still further, in the same field of endeavor, NPL2 discloses an Rx beam to receive the CORESET and PDSCH at slot 0 (Sec. 4 and Fig. 1: One option is the UE can use the same Rx beam to receive PDSCH as to receive the CORESET…To buffer the PDSCH part at slot 0, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot 0.).
A skilled artisan would have been able to apply the teachings from Yi, NPL1 and NPL2 to modify the method of Kwon to derive “the processor configured to determine a default beam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon, based on the above teaching from NPL1, NPL2, and Yi, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify a slot for data transmission on the PDSCH.

Regarding claim 3, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein, on a condition that a plurality of data transmissions are scheduled for a plurality of PDSCHs, a first beam is used for reception of the DCI on the PDCCH and the default beam is used for the plurality of data transmissions on the plurality of PDSCHs ([0006] The method includes receiving, by the UE, a first frame on a first channel associated with a first beam identified during a beam failure recovery procedure, and determining, by the UE, that an assumed quasi-co-located relationship exists between the first channel and the first beam; [0010] wherein the first channel is a physical downlink control channel (PDCCH), and wherein the method further comprises receiving, by the UE from an access node, a quasi-co-located relationship associated with the PDCCH; [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption; [0100] For a PDSCH transmission, the access node conveys information about a downlink RS(s) that is QCL'ed with the DMRS of the PDSCH by TCI state in the DCI of a PDCCH that schedules the PDSCH; thus a first beam is used for PDCCH carrying the DCI and a default beam corresponding to a reference signal is used for PDSCH.).  

Regarding claim 4, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 3 as set forth, and Yi further discloses that a plurality of data transmissions utilizing a plurality of PDSCHs are scheduled over a plurality of slots by a DCI ([0473] The non-periodic rate matching resource set indicated by DCI signaling may be used in an every corresponding PDSCH slot in a use of the semi-persistent rate matching resource set.).
Furthermore, Kwon discloses wherein beams used for reception of the plurality of data transmissions (PDSCH) are different ([0137] The UE identifies a first RS as a new beam for beam failure recovery; [0140] The UE receives a first data frame on PDSCH; [0141] The UE decodes the first data frame by assuming that a DMRS of the PDSCH is QCL'ed with the first RS; [0223] The UE receives a second control frame that schedules a second data frame on a second PDSCH, where the second control frame includes a TCI field; [0224] The UE decodes the second data frame by assuming that a DMRS of the PDSCH is QCL'ed with a second RS identified by the TCI field; a first PDSCH QCL'ed with the first RS and a second PDSCH QCL'ed with a second RS indicates different beams for the first PDSCH and the second PDSCH).  
A skilled artisan can apply these further teachings from Yi and Kwon to derive wherein, on a condition that a plurality of data transmissions utilizing a plurality of PDSCHs are scheduled over a plurality of slots by a DCI, beams used for reception of the plurality of data transmissions are different.

Regarding claim 6, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 5 as set forth, and NPL1 further discloses wherein the default beam is determined based on a lowest CRI ID and the default beam is associated with the lowest default value (Sec. 2.1.1: a default beam indication can be considered, with some predefined rules known at both gNB and UE, and without explicit beam indication in DCI or high layer configuration… The other option is that the default beam corresponds to CRI#0, i.e., CRI #0 QCLed with a wide beam used in initial access. Of course CRI#0 or RS QCLed with CRI #0 should be transmitted in advance for the UE determining the Rx beam…If the mapping table has been setup by the gNB and indicated to the UE by high layer signalling, the UE may also assume the default beam as the beam associated with the default value of [00], which can be the beam used for control channel or other channels if needed so that a certain operational complexity can be reduced.). A skilled artisan can apply this teaching to derive wherein the default beam is determined based on a lowest CORESET identification (ID).

Claim 8 is rejected on the same grounds set forth in the rejection of claim 1. Claim 8 recites a subset of features as in claim 1 from the perspective of a method.

Claims 9-11 and 13 are rejected on the same grounds set forth in the rejection of claims 2-4 and 6, respectively. Claims 9-11 and 13 recite similar features as in claims 2-4 and 6, respectively, from the perspective of a method.

Claim 15 is rejected on the same grounds set forth in the rejection of claim 1. Claim 15 recites an additional feature that is a subset of features in claim 1 from the perspective of a method.

Regarding claim 16, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Kwon further discloses QCL configuration for PDCCH on a per CORESET basis ([0074] The QCL configuration for PDCCH (containing a DCI) contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions.);
Furthermore, NPL1 discloses determining a default beam of a reference CORESET, wherein the default beam is quasi co-located with one or more reference signals (Sec. 2.1.1: a default beam indication can be considered, with some predefined rules known at both gNB and UE, and without explicit beam indication in DCI or high layer configuration… The other option is that the default beam corresponds to CRI#0, i.e., CRI #0 QCLed with a wide beam used in initial access.
A skilled artisan would have been able to apply these further teachings form Kwon and NPL1 to derive wherein the default beam is quasi co-located with one or more reference signals used for the PDCCH.

Regarding claim 17, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Yi further discloses slot based CORESET configuration for a plurality of configured CORESETs ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling.).
Furthermore, NPL1 discloses determining a default beam of a reference CORESET (Sec. 2.1.1: a default beam indication can be considered, with some predefined rules known at both gNB and UE, and without explicit beam indication in DCI or high layer configuration


Regarding claim 18, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the reference CORESET is determined based on a slot number (Sec. 4 and Fig. 1: One option is the UE can use the same Rx beam to receive PDSCH as to receive the CORESET…To buffer the PDSCH part at slot 0, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot 0.).

Regarding claim 19, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Yi further discloses slot based CORESET configuration for a plurality of configured CORESETs ([0130] (1) Based on a search space configuration (for monitoring) and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling.).
 NPL2 further discloses wherein a reference CORESET is monitored in a slot (Sec. 4 and Fig. 1: One option is the UE can use the same Rx beam to receive PDSCH as to receive the CORESET…To buffer the PDSCH part at slot 0, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot 0.).
A skilled artisan would have been able to apply these further teachings from Yi and NPL2 to derive wherein the reference CORESET is determined based on one or more configured CORESETs monitored in the slot.

Claims 21-24 are rejected on the same grounds set forth in the rejection of claims 16-19, respectively. Claims 21-24 recite similar features as in claims 16-19, respectively, from the perspective of a method.

Claims 2, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in in view of NPL1, in view of NPL2, in view of Yi, and further in view of Lee et al. (US 20180324843 A1; hereinafter ”Lee”).

Regarding claim 2, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth. But Kwon, Yi, NPL1, and NPL2 do not disclose wherein the default beam of the reference CORESET is determined based on a CORESET time location with respect to the data transmission on the PDSCH; wherein the CORESET time location with respect to the data transmission on the PDSCH is a latest time location with the plurality of configured CORESETs.  
However, in the same field of endeavor, Lee discloses transmitting PBCH in a latest time location with the plurality of configured CORESETs, and determining a CORESET position for PDSCH transmission based on the CORESET position for PBCH transmission ([0175] In order to fix the CORESET or PDSCH starting time position, it may be possible to assume that the CORESET(s) of FIG. 4 or the CORESET(s) or PDSCH of FIGS. 2 and 3 are transmitted in J.sup.th slot of +k.sup.th frame in association with the frame in which the SS burst set carrying the last PBCH during the last PBCH transmission time interval (TTI) starts being transmitted. [0184] It may also be possible to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point to an absolute CORESET(s) transmission position as well as to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point based on the PBCH TTI as in Alt 1 to 4.)


Claim 9 is rejected on the same grounds set forth in the rejection of claim 2. Claim 9 recites similar features as in claim 2, from the perspective of a method.

Regarding claim 20, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 8 as set forth. But Kwon, Yi, NPL1, and NPL2 do not disclose wherein the reference CORESET is determined based on a CORESET time location with respect to the data transmission on the PDSCH.  
However, in the same field of endeavor, Lee discloses transmitting PBCH in a latest time location with the plurality of configured CORESETs, and determining a CORESET position for PDSCH transmission based on the CORESET position for PBCH transmission ([0175] In order to fix the CORESET or PDSCH starting time position, it may be possible to assume that the CORESET(s) of FIG. 4 or the CORESET(s) or PDSCH of FIGS. 2 and 3 are transmitted in J.sup.th slot of +k.sup.th frame in association with the frame in which the SS burst set carrying the last PBCH during the last PBCH transmission time interval (TTI) starts being transmitted. [0184] It may also be possible to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point to an absolute CORESET(s) transmission position as well as to fix the CORESET(s) or CORESET(s)/PDSCH transmission time point based on the PBCH TTI as in Alt 1 to 4.)
.

Response to Arguments
Applicant's arguments have been considered and acknowledged. In response, new grounds of rejection are presented in this office action and the arguments do not apply to the combination of references being used in the current rejection. Furthermore, the new claims necessitated additional new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Qualcomm (3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017, R1-1718920) –DCI triggered aperiodic CSI-RS resources including a TCI state index indicating a beam for measurement.
Samsung et al. (3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017, R1-1719059) – WF on Beam Management.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471